Citation Nr: 1425100	
Decision Date: 06/04/14    Archive Date: 06/16/14

DOCKET NO.  12-09 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a neck condition.

2.  Entitlement to service connection for carpal tunnel syndrome.

3.  Entitlement to service connection for diverticulitis.

4.  Entitlement to service connection for a bilateral knee condition, including as secondary to exertional anterolateral compartment syndrome. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1978 to March 1988.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  During the course of the appeal, the Veteran moved to Ohio and jurisdiction was transferred to the RO in Cleveland, Ohio.

In March 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  At the hearing, the undersigned granted the Veteran's request to hold the record open for 30 days so that he may obtain additional medical evidence.  

The Board has not only reviewed the Veteran's physical claims file, but also the electronic record maintained in the Virtual VA and VBMS systems to ensure total review of the evidence.  

The issue of entitlement to service connection for a bilateral ankle condition has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).   See September 2010 Claim.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.   38 C.F.R. § 19.9(b) (2013). 

The issues of entitlement to service connection for a neck condition, carpal tunnel syndrome, and a bilateral knee condition are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

FINDING OF FACT

The Veteran has diverticulitis related to his active service.


CONCLUSION OF LAW

Entitlement to service connection for diverticulitis is warranted.  38 U.S.C.A. 
§§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

In light of the favorable disposition, the Board finds that a discussion as to whether VA's duties to notify and assist the Veteran have been satisfied is not required. The Board finds that no further notification or assistance is necessary, and that deciding the appeal at this time is not prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004).

II.  Service Connection

In order to obtain service connection under 38 U.S.C.A. § 1131 (West 2002 & Supp. 2013) and 38 C.F.R. § 3.303(a) (2013) a Veteran must satisfy a three element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so- called 'nexus' requirement.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Here, there is evidence of a current disability - namely diverticulitis.  See June 2010 Dr. J.C. treatment note.  Therefore, the Veteran meets the first element required for entitlement to service connection.  

Next, there is evidence of an in-service injury or incurrence.  In March 1983, the Veteran was treated for gastritis with Mylanta.  In December 1983 and January 1984, the Veteran was treated for stress related gastritis.  In January 1984, the Veteran was treated for gastroenteritis two times.  In July 1984, the Veteran was treated for colitis two times.  Although the Veteran was not diagnosed with diverticulitis in service, he experienced various gastro-intestinal problems during service.  Therefore, the Veteran meets the second element required for entitlement to service connection.  

After carefully reviewing all the evidence, the Board finds that the evidence shows that the Veteran's diverticulitis is related to service.  There is competent and credible medical and lay evidence which weighs in favor of the claim for service connection.  

In a January 2011 letter, Dr. T.S. opined that the Veteran's symptoms of colitis in service were most likely the same as the Veteran's current diverticulosis symptoms.  He reasoned that the Veteran has had several episodes of colitis which continued after service.  He has had two colonoscopies which confirmed diverticulosis and the Veteran's symptoms have remained the same.

Private treatment notes from Dr. J.C. indicate that the Veteran was diagnosed with diverticulitis and underwent a colonoscopy in June 2010. Private treatment notes from Drs. M.M. and K.A. indicate that the Veteran underwent a colonoscopy and was treated for diverticulosis in April and October 2005 and August 2006.  

At the March 2013 Board hearing, the Veteran testified that he has had stomach problems since service and has experienced pain in the same area during and post-service.  He testified that he was treated with over the counter medicine such as Mylanta.  The Board finds the Veteran is not only competent to provide the lay statements concerning in-service gastrointestinal problems and problems since service, but his statements are also credible as post-service treatment records show treatment for the same.  His lay statements, therefore, have probative value.  See Rucker v. Brown, 10 Vet. App. 67 (1997).  

Given the credible lay evidence, and the favorable medical opinion linking the Veteran's current disability to his in-service incurrence, the Board finds that service connection is warranted.  


ORDER

Entitlement to service connection for diverticulitis is granted.


REMAND

The Veteran was not afforded a VA examination in connection with his claims for service connection for a neck condition, carpal tunnel syndrome and a bilateral knee condition.  A VA examination is required where the record includes (1) competent evidence of a current disability or continuous symptoms since service; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with a Veteran's service or with another service-connected disability; and (4) lack of sufficient competent evidence upon which the Board can decide the claim.  See 38 U.S.C.A. § 5103A (d) (2013); 38 C.F.R. § 3.159(c)(4)(i) (2013); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In regard to the Veteran's claim for a neck condition, the Veteran contends that he injured his neck while playing squadron football and has suffered from headaches and a stiff neck since.  See Board Hearing Transcript, pp. 3-4.  Service treatment records corroborate that the Veteran suffered an injury while playing football in September 1979 and was treated and released.  There is also evidence that the Veteran reported and was treated for headaches during service.  Here, there is evidence of a current disability and evidence that an injury was incurred in service but the medical evidence is insufficient.  Therefore, an examination is warranted under McLendon.  

In regard to the Veteran's claim for carpal tunnel syndrome, the Veteran contends that as part of his job in service, he worked with tiny screws, pliers and wire cutters to repair different parts of an aircraft in all conditions of weather, without the benefit of gloves.  See Board Hearing Transcript, pp. 20-21.  He testified that as a result of the work he did, he would experience hand cramps.  The Veteran's DD 214 indicates that he was an avionic systems technician.  The Veteran also testified that he was tested and diagnosed with carpal tunnel syndrome after service.  See Board Hearing Transcript, pp. 21-22.  There are private treatment records from Dr. M.M. which indicate a diagnosis of carpal tunnel in November 2002.  Here, there is evidence of a current disability and evidence that an injury was incurred in service but the medical evidence is insufficient.  Therefore, an examination is warranted under McLendon.  

In regard to the Veteran's bilateral knee claim, the Veteran contends that his knee condition is related to service.  Specifically, he testified that during cross training or aerobics, he injured his shins, ankles and knees and was seen 9 times during service for knee pain.  See Board Hearing Transcript, pp. 8-9.  In an April 2004 statement, Dr. J.K. opined that the Veteran's exertional compartment syndrome symptoms "radiate up to the knee."  The Veteran is service-connected for exertional anterolateral compartment syndrome of the right and left lower extremities.  As there is no adequate opinion of record which addresses whether the Veteran's knee condition is directly or secondarily related to service, the Board finds that a remand is necessary to address direct and secondary service connection.  See McLendon, supra; see also Allen v. Brown, 7 Vet. App. 439 (1995).

It appears that there are relevant private treatment records missing from the claims folder.  At the Board hearing, the Veteran testified that he recently underwent an x-ray examination on his knees with his private provider.  See Board Hearing Transcript, pp 9-10.  He further testified that he was treated for numbness in his fingers by his family doctor in the 1980s.  See Board Hearing Transcript, pp. 20-21.  In a December 2002 statement, the Veteran indicated that while stationed at Hill Air Force Base in Utah, a civilian doctor treated him for shin and knee pain.  None of these medical records have been associated with the claims folder.  Accordingly, reasonable efforts to obtain those records should be made on remand.  Specifically, the Veteran should be requested to complete a VA Form 21-4142, Authorization and Consent to Release Information to VA, for the release of the private records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide or authorize the release of records from any private facility where the Veteran has been assessed or treated for his neck condition, carpal tunnel syndrome and a bilateral knee condition.

If, after making reasonable efforts to obtain non-VA records the AMC is unable to secure same, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  After the development in paragraph one is completed, to the extent possible, schedule the Veteran for an appropriate VA examination to determine the etiology of the Veteran's neck condition.  The claims file must be made available to, and reviewed by, the examiner.  All appropriate clinical testing should be conducted.  

The examiner is asked to provide a medical opinion that addresses the following: 

Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's neck condition, including any related headaches, is related to service.  

The examiner's attention is directed to the September 1979 service treatment note, which shows the Veteran was treated for an injury sustained during a football game and subsequent March 1982 treatment for headaches; and, the March 2013 Board hearing transcript, pages 3-4.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3.  After the development in paragraph one is completed, to the extent possible, schedule the Veteran for an appropriate VA examination to determine the etiology of the Veteran's carpal tunnel syndrome.  The claims file must be made available to, and reviewed by, the examiner.  All appropriate clinical testing should be conducted.  The examiner also should provide a medical opinion that addresses the following: 

Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's carpal tunnel syndrome is related to service.  

The examiner's attention s directed to the Veteran's statement that he handled small screws and used pliers and wire cutters as part of his job as an avionic systems technician in service, outside without gloves, in all weather conditions; and, Board hearing transcript, pages 20-22. 

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4.  After the development in paragraph one is completed, to the extent possible, schedule the Veteran for a VA examination concerning the claim of service connection for a knee condition.  The claims file must be made available to, and reviewed by, the examiner.  All appropriate clinical testing should be conducted.  The examiner also should provide a medical opinion that addresses the following:

(a)  Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's bilateral knee condition is related to service.  

The examiner's attention is directed to the Veteran's statement that he injured his shins, ankles and knees pain during cross training or aerobics and was seen 9 times during service for knee pain; the April 2004 opinion of Dr. J.K. (in volume 1); and, Board hearing transcript, pages 8-9.

(b)  Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's bilateral knee condition is caused by his service-connected exertional anterolateral compartment syndrome of the right and left lower extremities. 

(c)  Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's bilateral knee condition is aggravated (i.e., worsened) beyond the natural progress by his service-connected exertional anterolateral compartment syndrome of the right and left lower extremities.  

If aggravation is found, please determine: (1) the baseline manifestations of the Veteran's bilateral knee condition found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected bilateral exertional anterolateral compartment syndrome of the right and left lower extremities.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

5.  Thereafter, ensure the development outlined above has been accomplished, that the examination report is adequate, and then arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Bethany L. Buck 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


